Defendant was charged in the information with a felony, — to wit, an attempt to bribe a witness. contrary to the provisions of section 137 of the Penal Code. The defendant pleaded not guilty; a trial was had on the issue; evidence was introduced by both parties, and after it was all in and the parties had rested, the court advised and directed the jury to find for defendant upon the ground that the evidence was not sufficient to warrant a conviction. Thereupon the jury rendered a verdict of not guilty. The people appeal from the order advising and directing the jury to acquit.
The respondent was tried on a valid information, in a court of competent jurisdiction, and was acquitted by the verdict of the jury. "Jeopardy" therefore attached, and respondent cannot again be tried for the said alleged crime. Under these circumstances, and as held in prior decisions of this court, it would be a vain thing to consider the general questions discussed by appellant.(People v. Horn, 70 Cal. 17; People v. Roberts, 114 Cal. 67;People v. Terrill, 132 Cal. 497.) In the cases just cited the orders appealed from were affirmed, and we will follow that course here.
The order appealed from is affirmed.
Lorigan, J., and Henshaw, J., concurred. *Page 147